DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 15/931,948 filed on May 14, 2020 in which claims 1-18 are presented for examination.

Status of Claims

Claims 1-18 are pending, of which claims 1, and 10 are in independent form. Claims 1-18 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liddy (US 2005/0182765 A1).



Regarding claim 1, Liddy teaches a computer-implemented method for information retrieval, the method comprising the steps of: receiving an input text by a Natural Language Processing, NLP, suite, wherein the NLP suite comprises a plurality of models, wherein at least one of the plurality of models is a model trained using selected features, wherein the selected features are determined using a feature selection process (i.e., During the first stage, the present invention uses natural language processing and information retrieval techniques to generate a set of text segments that are closely related to the meaning of the message category as described by the message category descriptive text provided by the user. The first stage typically includes steps 72, 74, 76, 78, and 80 shown in FIG. 4. During the second stage, the present invention extracts structured knowledge representation for the message category from the set of text segments retrieved in stage one. The second stage typically includes step 82 shown in FIG. 4. The knowledge representations extracted from the text segments constitute a semantic model for the corresponding message category. Each of these steps are described below in further detail; [0040]).
	Liddy teaches processing the input text by each one of the plurality of models (i.e., The knowledge representations extracted from the text segments constitute a semantic model for the corresponding message category. Each of these steps are described below in further detail; [0040]).
Liddy teaches generating an intermediate representation of the input text by each one of the plurality of models (i.e., The text segments output by the natural language processing information retrieval system expand the representation of the message category description by providing examples of the topic, by indicating synonymous phrasings of the topic, etc. These text segments form the basis for generating an enriched knowledge representation for the corresponding message category; [0043]).
Liddy teaches generating an enhanced representation of the input text by combining a plurality of the generated intermediate representations, for information retrieval (i.e., In the specific embodiment depicted in FIG. 6, batch processing subsystem 101 includes a natural language processing information retrieval (NLPIR) system 110, a message category information extractor 104, a parser and semantic tagger 106, a lexical database 108, a knowledge extraction system 120, and a database 122 for storing the semantic models of the message categories; [0056]).

Regarding claim 2, Liddy teaches wherein at least one of the plurality of models is selected from a group containing topic models and word embedding models (i.e., Real-time processing subsystem 102 is responsible for constructing semantic models for outgoing messages in real-time, comparing the semantic models of the messages to the semantic models of the message categories, classifying the outgoing messages based on the comparison, and performing appropriate action based on the classification of the outgoing messages; [0057]).
Regarding claim 3, Liddy teaches wherein all models are models trained using the same selected features (i.e., he WordNet synset assignment process is equivalent to the word sense disambiguation process which selects the most appropriate sense for a word. Accordingly, the WordNet synset assignment is equivalent to the conversion of the word terms into concepts. The synsets associated with a message category provide alternative ways of phrasing the contents of the message category information and thus expand the representation of the message category information to facilitate the information retrieval process; [0059]).

Regarding claim 4, Liddy teaches wherein the feature selection process to determine the selected features comprises the steps of: a. receiving raw document data, associated with a plurality of documents, from a data source (i.e., Indexer 114 thus converts raw documents from document collection 112 into a searchable database 116 by recognizing and representing the concepts in the documents. Matcher 118 receives the queries and consults database 116 to retrieve text segments relevant to the queries. The retrieved text segments are then forwarded to knowledge extraction system 120; [0061]).
	Liddy teaches processing the raw document data to obtain processed data (i.e., Knowledge extraction system 120 uses the text segments as a basis for building semantic models for the message categories. Knowledge extraction system 120 converts the text segments into a knowledge representation which specifies the conceptual meaning of the message category and constitutes the semantic model for the message category; [0062]).
	Liddy teaches clustering the processed data in each one of a plurality of clusters (i.e., he information retrieved from the outgoing message is then forwarded to knowledge extraction system 128 for further processing. Knowledge extraction system 128 extracts knowledge representations from the outgoing message information and constructs a semantic model for the outgoing message using the extracted knowledge representations. Knowledge extraction system 128 may be the same as or different from knowledge extraction system 128 used for constructing semantic models for the various message categories; [0065]).
	Liddy teaches selecting features for each one of the clusters, based on the clustered processed data associated with the respective cluster (i.e., Using the same knowledge extraction system ensures that the semantic models constructed for the message categories and the outgoing messages have the same underlying structure which facilitates comparisons, even when different words and syntax are used in the message category descriptions and in the outgoing message. In one embodiment of the present invention, the "KNOW-IT" system developed by Textwise LLC of Syracuse may be used as knowledge extraction system 128; [0065]).
	Liddy teaches e. determining, based on the selected features and the clustered processed data associated with each one of the clusters, new processed data associated with the plurality of documents (i.e., The present invention can also be used in conjunction with other systems such as the Conceptual Interlingua Document Retrieval (CINDOR) system developed by Textwise LLC of Syracuse which will allow the present invention to be used in multilingual environments; [0077]).

Liddy teaches repeating series of steps c-e at least once, wherein in step c the processed data are replaced with the new processed data determined in preceding step e (i.e., repeating the necessary steps above).

Regarding claim 5, Liddy teaches wherein in step f the series of steps c-e is repeated until the new processed data determined in step e are substantially equal to the new processed data determined in a preceding series of steps c-e (i.e., FIG. 5 depicts a flow chart 84 showing various steps performed by the present invention for building a semantic model for an outgoing message (step 54 of flowchart 50 depicted in FIG. 3). These steps are typically performed in real-time when a boundary controller computer system incorporating the teachings of the present invention receives an outgoing message. The outgoing message may have various different forms such as an E-mail message with or without attachments, newswire text, web pages, HTML documents, etc.; [0045]).
Regarding claim 6, Liddy teaches receiving a query; setting the input text equal to the query; comparing the enhanced representation associated with the query with a plurality of other enhanced representations based on different input texts; determining a matching score between the enhanced representation associated with the query and each one of the plurality of other enhanced representations (i.e., After a semantic model for an outgoing message have been constructed, the semantic model of the outgoing message is compared with the semantic models of the message categories to determine a degree of similarity between the semantic models (step 56 of flowchart 50 depicted in FIG. 3). A similarity metric may be used to assess the degree of similarity between the semantic models. If the degree of similarity exhibited between an outgoing message semantic model and a message category semantic model exceeds a threshold degree of similarity value, the message may be classified as belonging to that message category. A threshold degree of similarity metric may be set separately for each message category, or alternatively, a common threshold may be set for all the message categories. An outgoing message may be classified into one or more message categories; [0047]).

Regarding claim 7, Liddy teaches ranking the plurality of the other enhanced representations based on the determined matching scores; providing at least one of the plurality of the other enhanced representations to a user based on the ranking (i.e., If none of the comparisons yield a degree of similarity higher than the threshold degree of similarity, the message may be categorized as "unclassified.""Unclassified" messages may include outgoing messages whose semantic models did not exhibit any similarity with the message category semantic models, and/or outgoing messages whose semantic models exhibited some similarity with a message category semantic model, but whose degree of similarity was lower than the threshold degree of similarity for the corresponding message category semantic model; [0048]).

Regarding claim 8, Liddy teaches wherein the input text is a job- posting, a candidate resume, a candidate profile or at least one keyword (i.e., This presents a significant advance over conventional boundary controllers based on "dirty word" lists which use simple keyword matches to perform boundary control. As a result, the present invention provides a customizable content-based information security tool which provides information security while substantially minimizing the number of human resources need to provide the information security; [0075]).

Regarding claim 9, Liddy teaches a non-transient computer readable medium containing program instructions for causing a computer to perform the computer-implemented method according to claim 1 (i.e., The described invention is not restricted to operation within certain specific data processing environments, but is free to operate within a plurality of data processing environments, such as a distributed computer network environment, a single stand-alone computer system environment, or other computing environments. Additionally, although the present invention has been described using a particular series of transactions and steps, it should be apparent to those skilled in the art that the scope of the present invention is not limited to the described series of transactions and steps; [0078]).

Regarding claims 10-18. Claims 10-18 are essentially the same as claims 1-9 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        7/2/2022